DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 11/16/2021, the amendment/reconsideration has been considered. Claims 1-20 are pending for examination as cited below.	

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 8914442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 11/16/2021 with respect to the claim limitations point out the reason claims are patentable over the prior art of record along with the case history of the parent application. Thus, the reason for allowance is in all probability evident from 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Madhok et al. US 2010/0241634 A1 is one of the most pertinent art in the field of invention and discloses, a system for ranking transaction channels, for enabling transactions between two or more real world identities within one or more networks is provided. The real world identities have various transaction channels associated with them. Relationships between the real world identities and contexts are asserted by the identities, and also inferred by the system.
	MacVarish et al. Pub. No.: US 2008/0133605 A1 is yet another one of the most pertinent art in the field of invention and discloses, the method involves determining persons for communicating with a user and a communications rank of persons for the user. The rank takes a damping factor of prestige of the persons communicating with the user and total number of persons communicating with the user. The rank takes a rank of a collection of linked communications to and from the user and a proportional distribution of prestige between the user and the collection of linked communications to and from the user. A graphical mapping displaying the rank is generated for the persons communicating with the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Tauqir Hussain/Primary Examiner, Art Unit 2446